Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3 and 8-21 have been canceled.  Claims 1-2, 4-7 and 22-25 are pending.

Claim Interpretation
	The term “base thickness” refers to a thickness of a material from which the shell is made before thickness reducing operations are performed.  The term “general thickness” refers to a thickness after forming operations and thickness reducing operations whether thickness is reduced or remains essentially the same.  For example, claim 5 refers to “general thickness” for the countersink and the center panel which might not be reduced and refers to “general thickness” at the location of the crown radius a portion that is reduced (per the limitations of claim 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClung et al. (US 2013/0309043) (McClung). 
McClung discloses a shell 4 as shown in Fig. 2 made from a material having a base thickness (base metal thickness as stated in paragraph [35], first four lines), said shell comprising: a body including a center panel 6, a countersink 10, a chuck wall 12, a can fit radius (dimension) (a radius less than the crown radius and greater than the maximum chuck wall radius), a crown radius (dimension) (radius at crown 14), and a curl (portion from chuck wall 12 to outer lip 16); wherein the thickness of the material at said chuck wall is reduced by between about 8.9% and about 13.2% (chuck wall thinning without limitation is between 10-20% thinning, see paragraph [36], especially first three lines of paragraph [36], the 10-20% thinning overlaps with the between about 8.9% and about 13.2% range of reduction).
McClung fails to disclose (1) wherein the thickness of the material at the location of said can fit radius is reduced by between about 8.9% and about 13.2%, or between 25% and about 27% from the base thickness; (2) wherein the thickness of the material at the location of said crown radius is reduced by between about 8.9% to about 13.2%, or about 27% from said base thickness; and (3) wherein the thickness of the material at said curl is reduced by between about 4.9% and about 10.3%, or between about 25%.  McClung provides the teaching that reducing or thinning by a percentage is a matter of routine optimization as stated in paragraph [10], lines 4-7 which state that the shell is stretched and thinned to reduce the amount of metal required while maintaining the desired strength.  Reducing or thinning by any percentage between 0 and 100% is a matter of routine optimization in modifying the design towards the goals of (1) reducing metal and saving weight and cost of material and (2) providing a required strength.  Any number of references (McClung is one such reference) could be provided that teach such reduction in weight versus required strength optimization as this is the general goal of the beverage can/beverage packaging art in that a relatively small material savings per can or package when multiplied by million, billion, trillion, quadrillion, etc. adds up to significant savings.  Noting additionally that there is a degree of lack of criticality to the reduction numbers where 9-10% reduction in some shells and around 25-27% reduction in other shells.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to reduce thickness at the respective locations of a can fit radius, a crown radius and a curl by 10% as taught by the reduction of McClung in the area of the chuck wall for the specific purpose of optimizing the design, reducing material weight, saving material cost and providing desired strength.
Regarding the product-by-process (PBP) limitations appearing in claim 1, lines 1 and 5-13, these limitations are evaluated in accordance with MPEP section 2113.  PBP limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps.  
Re claim 2, the draw-stretched process (a PBP limitation) doesn’t indicate any particular structural feature.  Any drawn, stretched or ironed shell would meet this limitation and McClung discloses such process.  The interpretation of “draw-stretched crown radius” is the radius of the crown after draw-stretching.
Re claims 4 and 6, both aluminum and steel bodies are disclosed by McClung.  The ranges for countersink and center panel thicknesses are all met by the 0.0082 inch thickness of the base material as stated in paragraph [0035] of McClung because 0.0082 inch thickness is within the ranges of between about 0.0104 inch and about 0.0078 inch as stated in claim 4 and the ranges of between about 0.0065 inch and about 0.0090 inch as stated in claim 6.  The calculated crown radius thickness would be .0082 x .9 = 0.00738 inch a 10% reduction when McClung is modified to have a 10% reduced thickness at the crown radius location.  The calculated crown radius thickness (0.00738 inch) falls within the stated range of between about 0.009 inch and about 0.0064 inch for claim 4 and the stated range of between about 0.0050 inch and about 0.0090 inch for claim 6.
Re claim 5, the countersink and center panel thicknesses are each about 0.0086 inch and compared to the “about 0.0082 inch” as stated by McClung is substantially close to “about 0.0086 inch.”  These values are within acceptable manufacturing tolerances, are both prefaced by “about,” and one must consider how much deviation does “about” allow.  Therefore, the values are sufficiently close such that a difference is not determinate.  A similar analysis applies when comparing the crown radius thickness of “about 0.0076 inch” with the calculated crown radius thickness of 0.00738 inch.  The difference is not determinate.
Re claim 7, the countersink and center panel thicknesses are each about 0.0080 inch and compared to the “about 0.0082 inch” as stated by McClung is substantially close to “about 0.0080 inch.”  These values are within acceptable manufacturing tolerances, are both prefaced by “about,” and one must consider how much deviation does “about” allow.  Therefore, the values are sufficiently close such that a difference is not determinate.  A similar analysis applies when comparing the crown radius thickness of “about 0.0080 inch” with the calculated crown radius thickness of 0.00738 inch.  The difference is not determinate.
Re claim 22, the chuck wall thickness when reduced by 10% to 0.00738 inch falls within the stated range of between about 0.0056 inch and about 0.0090 inch and the modified (reduced by 10%) curl thickness of 0.00738 falls within the stated range of between about 0.0060 inch and about 0.0094 inch.
Re claim 24, the chuck wall thickness when reduced by 10% to 0.00738 inch falls within the stated range of between about 0.0056 inch and about 0.0084 inch and the modified (reduced by 10%) curl thickness of 0.00738 falls within the stated range of between about 0.0060 inch and about 0.0088 inch.
Re claim 25, the chuck wall thickness when reduced by 10% to 0.00738 is sufficiently close to the stated “about 0.0072 inch” such that the difference is not determinate and the curl thickness as modified by a 10% reduction to 0.00738 inch is sufficiently close to the stated “about 0.0076 inch” such that the difference is not determinate.
Re claim 23, utilizing the teachings of routine optimization and that it is known use thicker metal for providing greater strength, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to begin with a base material thickness greater than 0.0086 inch (0.0082 taught by McClung) and reduce the thickness of the chuck wall to about 0.0086 inch to provide a greater strength in all areas of shell as compared to a base material of about 0.0082 inch that is reduced within the respective parts to a thickness below 0.0082 inch.   It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to reduce the curl thickness to about 0.0076 inch as this requires only routine optimization in determining that the curl can be made thinner than the chuck wall because the stress is lower and is motivated by the savings in shell weight and material cost.

Response to Arguments
Applicant's arguments filed 10 March 2022 have been fully considered but they are not persuasive.
The Office notes that in the last sentence of the Procedural History section applicant states: “applicant would welcome a call …”  Rather than a request for interview, this is treated as an invitation to call.  The Office declines the invitation.
The Office evaluates applicant’s response as an effort to ask for reconsideration of the rejections under 103.  Applicant accepts or at least doesn’t refute that McClung discloses thinning of the chuck wall (“area 20 in Fig. 2” as stated in paragraph [36], line 5 of McClung).  “Thinning preferably occurs in the area between the crown 14 and the countersink 110” as stated in paragraph [36], lines 3-5 of McClung.  An analysis of claim 1 shows that there are four listed limitations that begin in line 5.  All four require a thickness of the material of the shell to be reduced a given percentage or ranges of percentages.  The first of the four limitations requires the thickness of material at said chuck wall to be reduced.  This first limitation is met by McClung.  The second, third and fourth limitations appearing in lines 7-13 are not met by McClung.  So, there is no anticipation.  Applicant characterizes these three limitations as “separate and different elements.”  These three, not disclosed elements/limitations are extremely similar to the first of the four elements which is the element taught by McClung in that they all share the concept of reducing the thickness of a portion of the shell.
The Office realizes that a person having ordinary skill in the art (PHOSITA) takes a systematic approach based on scientific and engineering principles in conducting research.  The PHOSITA faced with a need to save material and reduce material cost and to maintain structural strength would naturally consider thinning technology as such technology pertains, in particular, to beverage can shells.  The PHOSITA would readily consider the teachings of thinning technology of McClung and understand the strong correspondence and pertinence of McClung.  The PHOSITA would conduct a series of test which modify the design, keep most of the parameters the same and change only one parameter.  Percentage reduction of thickness, one of the parameters, could be tested by one such series of test by first, reducing by 5%, second, reducing by 10%, third, reducing by 15% and continuing with a series of results or samples (shells) with each shell being tested for weight and strength.  Change of location of thickness reduction at a constant percentage, another parameter different from percentage reduction, could be tested by expanding the area of reduction in either direction, radially inwardly towards the countersink and the center of the shell and/or radially outwardly towards the crown, the can fit radius and the curl of the shell.  Another, systematic, incremental analysis based on a series of tests with results or samples (shells) with each shell being tested for weight and strength.
This concept of changing or expanding the location of reduced thickness to the crown, can fit radius and the curl would have been obvious to PHOSITA at the time the invention was filed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc /STEPHEN J CASTELLANO/               Primary Examiner, Art Unit 3733